Citation Nr: 1624618	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  14-19 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1968 to January 1973. 

This case comes before the Board of Veterans' Appeals (the Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran appeared at a videoconference hearing at the RO in November 2014 before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


The issue of entitlement to service connection for tinnitus requires further development.  The July 2013 VA opinion reasonably raised a theory of entitlement to service connection for tinnitus as secondary to the Veteran's service-connected disabilities.  Specifically, the examiner opined that the Veteran's tinnitus could be caused by his medications.  The examiner did not specify which medications might cause the Veterans tinnitus, but the record does reflect the Veteran takes various medications for his service-connected Type II Diabetes Mellitus with Erectile Dysfunction and for Cardiac Artery Disease with Unstable Angina.  If the Veteran's tinnitus is caused by the medications the Veteran takes for his service-connected disabilities, then he would be entitled to service connection for tinnitus on a secondary basis.  38 C.F.R. § 3.310 (2015).  Therefore, an addendum opinion that addresses whether the Veteran's tinnitus is secondary to treatment for his service-connected disabilities is required.

In addition, the record does not indicate that VA provided the Veteran with a VCAA notice.  To ensure the Veteran is fully appraised of his rights under the VCAA, a compliant notice should be sent to the Veteran before further adjudicated is carried out. 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b), which addresses the Veteran's claim for tinnitus.
 
2. Thereafter, forward the Veteran's claims file to the examiner who completed the July 2013 VA medical opinion, or an appropriate substitute for an addendum opinion.  If the examiner feels a new examination is necessary, one should be provided. The examiner should review the Veteran's claims file, including a copy of this remand, in conjunction with the examination. Any indicated studies or diagnostic tests should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a. Whether it is at least as likely as not (a probably of 50 percent or greater) that the Veteran's tinnitus is caused by treatment of his service-connected disabilities of Type II Diabetes Mellitus with Erectile Dysfunction and for Cardiac Artery Disease with Unstable Angina, to include any medications used to treat these conditions.

b. Whether it is at least as likely as not (a probably of 50 percent or greater) that the Veteran's tinnitus was aggravated (i.e., chronically worsened beyond the natural progression) by treatment of his service-connected disabilities of Type II Diabetes Mellitus with Erectile Dysfunction and for Cardiac Artery Disease with Unstable Angina, to include any medications used to treat these conditions.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

If aggravation is found, the examiner should address, to the extent possible, the following medical issues: (1) the baseline manifestations of the Veteran's tinnitus found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability. 

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382   (2011).

3. After all development has been completed, the RO should adjudicate the issue of entitlement to service connection for tinnitus based on the evidence of record.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




